HUNT, Circuit Judge.
Petitioner, Stewart, applies for a writ of prohibition against the District Court of the United States for the Southern District of California, Southern Division, and one of the judges thereof. The application is the outgrowth of the decision of this court in Stewart v. United States, 12 F.(2d) 524. In that case Stewart and others were charged in the first and fourth counts of an indictment with conspiracies to commit certain offenses against the United States, in that they violated provisions of the Tariff Acts of 1922 (42 Stat. 858) and 1919 (40 Stat. 1057)/ and in the second count that they knowingly, willfully, and feloniously, and with intent to defraud the revenues of the United States, smuggled into the United States from Canada certain intoxicating liquors, and in the third count that they knowingly, willfully, and feloniously, and with intent to defraud the revenues of the United States, smuggled into the United States from Canada the same intoxicating liquors without having first obtained a permit from the Commissioner of Internal Revenue of the United States. Stewart pleaded not guilty, and the cause came on for trial. A jury was sworn. Defendants then moved to strike from the second and third counts the words “feloniously and” and certain other words in the third count. Counsel for all of the defendants signed the written motion, and, counsel for the government consenting, the motion was granted. Thereupon, at the suggestion of the court, counsel drew a line through the objectionable words, and counsel for the defendants and counsel for the government initialed the change. Stewart was convicted, and, upon writ of error, this court held that the changes thus made avoided the indictment as to counts 2 and 3, and the judgment based thereon was reversed.
After remand, the District Court granted the motion of the United States attorney for an order revoking and rescinding the order previously made, changing the indictment, and directing the clerk to erase and obliterate the lines which had been drawn through the words referred to. Defendant, Stewart, now applies to this court for the writ in question, contending that the court below had no jurisdiction to proceed further with the trial under the changed indictment.
Our ruling, that the order requiring defendant to answer the indictment as changed was in excess of the power of the District Court and that the court could not proceed to trial after such order and change, accorded with the view of the Supreme Court in Ex parte Bain, 121 U. S. 1, 7 S. Ct. 781, 30 L. Ed. 849, where an indictment as changed was held not to be the indictment of the grand jury, and that there was nothing before the court upon which it could hear evidence or pronounce sentence. The question here, however, is whether loss of power to proceed under the indictment as changed deprived. the court of power to set aside the unwarranted order of change, and then to proceed under the indictment as it was presented by the grand jury.
We do not think that, because the act ordering the change was a nullity, and the amended indictment and the trial and conviction and sentence were invajid, the indictment found by the grand jury was destroyed. The reversal of the judgment annulled the trial and the conviction, and left the ease as if there never had been a trial; but the indictment stands as found and presented and *864defendant may be tried thereunder. People v. Motello, 157 App. Div. 510, 142 N. Y. S. 622, illustrates the principle. There defendant was charged with murder, committed willfully, feloniously, and with malice aforethought. At the beginning of the trial, over objection of the defendant, the court granted a motion of the district attorney to amend the indictment by striking out the words “malice aforethought.” Defendant was convicted of murder in the second degree and appealed. The court, citing Ex parte Bain, supra, and eases from the state courts, held that the amendment substantially changed the indictment found by the grand jury, and that, as changed, the indictment was no longer that of the grand jury, and therefore there was a violation of article 5 of the Constitution. The judgment was reversed, but the court ordered a new trial, saying that, if the trial court was powerless to change the indictment, “the vain attempt to change it should not be effective to destroy it,” and that such doctrine would be illogical and mischievous. The court continued:
“The legal condition of the defendant is, I think, indicated by the Court of Appeals in People v. Palmer, 109 N. Y. at page 419, 17 N. E. 213, 4 Am. St. Rep. 477. He has appealed and asked for reversal of the judgment of conviction. We have reversed that judgment for error in the trial without disturbance of the indictment. Such a reversal, to adopt the theory of the Court of Appeals, annuls and expunges the judgment and the record of the former trial as if they had never been. But the indictment remains as found and untried, and the defendant may now be brought to trial perforce of the power lodged in this court upon the hearing of such an appeal, and without impairment of his constitutional rights.”
As more or less pertinent, see Myatt v. State, 31 Tex. Cr. R. 523, 21 S. W. 256; Commonwealth v. Foynes, 126 Mass. 267.
We hold that the defendant must stand trial under the indictment as presented by the grand jury.
The petition is denied.